

Exhibit 10.2


RETENTION BONUS AGREEMENT
 


This Agreement is made as of the 2nd day of  January 2008 by and between Wilber
National Bank, a national corporation with its principal office in Oneonta, N.Y.
13820 (the "Bank") and Brian M. Bisaccio, a resident of  Manlius, New York
13104  (the "Employee").
 
The Bank and employee agree that the execution of this agreement by both parties
shall terminate and render void any previous Retention Bonus Agreements that may
have been in effect on the date hereof.
 
 
RECITALS

 
 
A.
The Bank is a wholly owned subsidiary of The Wilber Corporation, a New
York corporation and registered bank holding company with its principal office
in Oneonta, N.Y. 13820 (the "Holding Company").

 
B.
The Bank and the Employee acknowledge the ownership consolidation that is
occurring in the financial institutions industry, particularly among community
banks, and the Bank and Employee acknowledge that at some point it may be
appropriate for the Holding Company and/or the Bank to participate in this
industry consolidation.

 
C.
The Bank recognizes the value of the Employee's services to the Bank and desires
to insure that the Employee has adequate incentive to continue in the employment
with the Bank in his/her present position or in a similar position with enhanced
responsibilities.

 
D.
Given the current consolidation occurring within the financial institutions
industry, the Employee desires to continue in the employment of the Bank with
appropriate financial incentives.


 
NOW, THEREFORE, in consideration of the foregoing Recitals and of the promises
and mutual agreements set forth below, and for other good and valuable
consideration, the receipt and sufficiency of which are acknowledged, the Bank
and Employee agree as follows:
 
 
1 .
Definitions.  For purposes of this Agreement, the following terms shall have the
meanings indicated:

 
(a)
"Misconduct":

 
(i)
the willful and continued failure of the Employee to substantially perform
his/her duties with the Bank (other than any such failure resulting from
incapacity due to physical or mental illness) after a written demand for
substantial performance is delivered to the Employee which specifically
identifies the manner in which the Employee has not substantially performed
his/her duties;

 
(ii)
the willful engaging by the Employee in illegal conduct or gross misconduct that
is materially and demonstrably injurious to the Bank;

 
(iii)
personal dishonesty or breach of fiduciary duty to the Bank that in either case
was intended to result in personal profit to the Employee at the expense of the
Bank;

 
(iv)
willful violation of any law, rule, or regulation (other than traffic
violations, misdemeanors or similar offenses) or cease-and-desist order, court
order, judgment or supervisory agreement which violation is materially and
demonstrably injurious to the Bank;

 
(v)
the Employee directly or indirectly, alone or as a member of a partnership, or
as an officer, director, member or principal shareholder of any other entity,
engages in or is concerned with any other commercial duties or pursuits
whatsoever that might conflict with the Bank's business, or materially affect
the Employee's ability to perform his duties or create an appearance of
conflict, except as may be approved in writing by the President.

 
(b)
"Change in Control":

 
For purposes of this Agreement, a change in Control shall be deemed to have
occurred (unless Employee shall have agreed in writing to the contrary) if (i)
there shall be consummated (x) any consolidation or merger of the Holding
Company or of Bank in which Holding Company or Bank is not the continuing or
surviving corporation or pursuant to which shares of Holding Company's or Bank's
Common Stock would be converted into cash, securities or other property, other
than a merger of the Holding Company or of Bank in which the holders of the
Holding Company's or Bank's Common Stock immediately prior
 


 
 

--------------------------------------------------------------------------------

 


to the merger have the same proportionate ownership of Common Stock of the
surviving corporation immediately after the merger, or (y) any sale, lease,
exchange or other transfer (in one transaction or a series of related
transactions)  of all, or substantially all, of the assets of the Holding
Company or of Bank, or (ii) the stockholders of the Holding Company or of Bank
approved any plan or proposal for the liquidation or dissolution of the Holding
Company or of Bank, or   (iii) any person  (as defined above), other than the
Holding Company, shall become the beneficial owner (as defined above) of 50% or
more of Bank's outstanding Common Stock.
 
(c)
"Coincident With" shall mean any time within nine months prior to the
consummation of a Change in Control.

 
(d)
"Current Annual Salary" for exempt personnel shall mean current gross annual
salary, excluding incentive payments, profit sharing payments and commissions.
"Current Annual Salary" for non-exempt personnel shall mean an amount determined
by multiplying the current hourly rate times 1950 hours, and excludes incentive
payments, profit sharing payments and commissions.

 
2.
Change in Control and Retention Bonus.  If a Change in Control is consummated
and on the date of the consummation of the Change in Control, the Employee is
employed by Bank (in a position having the same level of responsibilities as the
position that employee held on the date hereof (or in a similar position with
enhanced responsibilities), Bank or its successor shall pay to the Employee in a
lump sum, in cash, within five days following the date of the Change in Control,
a Retention Bonus of  100% of his/her Current Annual Salary as defined above in
paragraph 1(d).

 
2.1
If the lump sum payment under this Section 2, either alone or together with
other payments, which the Employee has the right to receive from the Company,
would constitute a "parachute payment", as defined in Section 28OG of the
Internal Revenue Code of 1986, as amended, (the "Code"), such lump sum payment
shall be reduced to the largest amount as will result in no portion of the lump
sum payment under this Section 2 being subject to the excise tax imposed by
Section 4999 of the Code. The determination of any reduction in the lump sum
payment under this Section 2, pursuant to the foregoing provision, shall be made
by the Company in good faith.

 
2.2
The Bank and employee acknowledges that pursuant to Section 10.4, “Termination”,
of the current Personnel Handbook of the Bank, current or as amended, Employee
may be entitled to receive certain benefits if the Employee's services are
terminated.  Nothing contained herein is intended to alter these benefits in the
event of termination.

 
3.
Termination by Company not for Misconduct, Coincident with a Change in
Control.  If coincident with a change in control, unless in furtherance of a
Business Plan adopted in good faith, earlier than nine months of a change in
control, and in the event the Employee's employment is terminated by action of
the Bank not for Misconduct, Coincident With a Change in Control, and the
Employee at the date of termination held a position having the same level of
responsibilities as the position

 
Employee held on the date hereof (or held a similar position with enhanced
responsibilities), the Bank shall pay the Employee within five days following
the consummation of the Change in Control, the same Retention Bonus in amount
and manner described in Section 2 above.  In the event of the Employee's
termination pursuant to this Section 3, the Employee shall not be subject to the
non-compete restriction described in Section 4 below.
 
4.
Termination of Employment by Employee/Non-Competition Agreement.  In the event
the Employee voluntarily terminates his own employment within six (6)months of
the date of consummation of the Change in Control and subsequent to receipt of
the Retention Bonus provided for in paragraph 2 above, the Employee agrees not
to compete, directly or indirectly, with the Bank or any successor as an
employee, officer, director, independent contractor, consultant, or shareholder
of any financial services company or any other entity providing financial
services, including but not limited to lending, securities, brokerage, trust or
insurance products or services within a (75) mile radius of the main office of
the Bank, or such other office of the Bank at which such Employee was physically
located during the majority of Employee's work tenure for the Bank, for a period
of  90 days following the date of such termination.

 
5.
Withholding. All payments made by the Bank hereunder to the Employee shall be
subject to the withholding of such amounts, if any, relating to tax and other
payroll deductions as the Bank may reasonably determine should be withheld
pursuant to any applicable law or regulation.

 


 
 

--------------------------------------------------------------------------------

 


6.
Non-Disclosure.  During the term of his/her employment with the Bank, or at any
time thereafter, the Employee shall not disclose or use (except in the course of
his employment hereunder) any Bank customer information or any confidential or
proprietary information or data of the Bank or the Holding Company or any of
their subsidiaries or affiliates, including any such information with respect to
a sale or merger of the Bank or Holding Company, regardless of whether such
information or data is embodied in writing or other physical form.

 
7.
Successors; Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the Bank and the Employee and their respective successors,
assigns, personal or legal representatives, executors, administrators, heirs,
distributees, devisees and legatees.  If the Employee should die while any
amount would still be payable to him hereunder if he had continued to live, all
such amounts shall be paid in accordance with the terms of this Agreement to his
devisee, legatee or other designee, or if there be no such designee, to the
Employee's estate.

 
8.
Modification, Waiver or Discharge.  No provision of this Agreement may be
modified, waived or discharged unless such waiver, modification or discharge is
agreed to in writing and signed by the Employee and authorized officers of the
Bank.  No waiver by any party hereto at any time of any breach by the other
party hereto of, or compliance

 
 
with, any condition or provision of this Agreement to be performed by such other
party

 
 
shall be deemed a waiver of similar or dissimilar provisions or conditions at
the same or at any prior or subsequent time. No agreements or representations,
oral or otherwise,

 
 
express or implied, with respect to the subject matter hereof have been made by
either party which are not expressly set forth in this Agreement; provided,
however, that this Agreement shall not supersede or, except as expressly set
forth herein, in any way limit the rights, duties, or obligations that the
Employee or the Bank may have under any

 
 
other written agreement between such parties, under any employee pension benefit
plan, or employee welfare benefit plan as defined in the Employee Retirement
Income Security Act of 1974 as amended, of the Bank, or under any established
personnel practice or policy applicable to the Employee.

 
9.
Termination of Agreement.  Notwithstanding any other provisions of this
Agreement, the rights, duties and obligations of all parties to this Agreement
shall cease, and this Agreement shall terminate on December 31, 2012, provided,
however, that this Agreement shall be extended after said date, up to nine (9)
months, from the date of the first announcement prior to said date of an
ownership consolidation which might result in a Change in Control provided
further that said announced ownership consolidation is consummated in a Change
of Control on a date within nine (9) months from the date of said announcement.

 
10.
Governing Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of New York to the
extent federal law does not apply.

 
11.
Validity.  The invalidity or unenforceability of any provision of this Agreement
shall not affect the validity or enforceability of the other provisions of this
Agreement, which latter provisions shall remain in full force and effect.

 
12.
Arbitration; Specific Performance.  Any controversy or claim arising out of, or
relating to, this Agreement or its breach, shall be settled by arbitration in
accordance with the governing rules of the American Arbitration Association to
be held in Oneonta, New York with New York law applying.  Judgment upon the
award may be rendered in any court of competent jurisdiction.  The Bank and the
Employee recognize that each party shall have no adequate remedy at law for
breach by the other of any of the agreements contained herein, and in the event
of any such breach, the Bank and the Employee hereby agree and consent that the
other shall be entitled in arbitration to a decree of specific performance,
mandamus, injunction or other appropriate remedy to enforce performance of such
agreements.

 
13.
Non-Assignability.  No right benefit or interest hereunder shall be subject to
anticipation, alienation, sale, assignment, encumbrance, charge, pledge,
hypothecation, or set-off in respect of any claim, debt or obligation, or to
execution, attachment, levy or similar process, or assignment by operation of
law.  Any attempt, voluntary or involuntary, to

 
 
effect any action specified in the immediately preceding sentence shall, to the
full extent permitted by law, be null, void and of no effect. Any of the
foregoing to the contrary notwithstanding, this provision shall not preclude the
Employee from designating one or more beneficiaries to receive any amount that
may be payable after death, and shall not preclude the legal representative of
the Employee's estate from transferring any right hereunder to the person or
persons entitled thereto under Employee's will or, in the case of intestacy, as
applicable, to Employee's estate.

 


 
 

--------------------------------------------------------------------------------

 


 
14.
Counterparts.  This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but of which together will constitute one
and the same instrument.

 
15.
Right to Attorney.  Employee acknowledges that he/she has had the opportunity to
consult with an attorney prior to signing this Agreement and that nothing
contained herein will be construed against the Bank as draftsman.

 
16.
Notices.  All notices, requests, demands and other communications provided for
by this Agreement shall be in writing and shall be sufficiently given if and
when mailed in the continental United States by Registered or Certified Mail, or
personally delivered to the party entitled thereto at the address stated below
or to such changed address as the addressee may have given by similar notice.

 
to the Bank:
 
Chief Executive Officer
Wilber National Bank
245 Main Street
Oneonta, NY 13820


to the Employee:
 
Brian M. Bisaccio
8222 Penstock Way
Manlius, NY  13104


Executed and effective as of the date first above written.
 

 
WILBER NATIONAL BANK

       
By:

      /s/ Douglas C. Gulotty      

         
      /s/ Brian M. Bisaccio       

   
Employee



 